Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered May 4, 1993, convicting him of murder in the second degree, manslaughter in the first degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and sentencing him to 25 years to life imprisonment for murder in the second degree, 81/3 to 25 years imprisonment for manslaughter in the first degree, 81/s to 25 years imprisonment for robbery in the first degree, and 5 to 15 years imprisonment for criminal possession of a weapon in the second degree, with the latter three sentences to run consecutive to each other and concurrent with the sentence imposed for murder in the second degree.
Ordered that the judgment is modified, on the law, by deleting the provision that the terms of imprisonment for robbery in the first degree and criminal possession of a weapon in the second degree shall run consecutively and substituting therefor *576a provision that these terms of imprisonment shall run concurrently with each other; as so modified, the judgment is affirmed.
The defendant’s convictions of robbery in the first degree and criminal possession of a weapon in the second degree were based on the same act. Accordingly, the imposition of consecutive terms of imprisonment was prohibited, and the sentence is modified to make the terms run concurrently (see, Penal Law § 70.25).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., O’Brien, Altman and Goldstein, JJ., concur.